Citation Nr: 1046309	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymic disorder, major depressive 
disorder, generalized anxiety disorder, and post-traumatic stress 
disorder (PTSD), to include on the basis of aggravation.


WITNESSES AT HEARING ON APPEAL

Appellant and two associates.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 
1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
in part denied service connection for an acquired psychiatric 
disorder identified as dysthymic disorder, variously diagnosed as 
major depression and generalized anxiety.   

In May 2005 the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge sitting at VA's office in Las Vegas, 
Nevada.  At that hearing and in written submissions at that time, 
the Veteran clarified that his claim was for service connection 
for a generalized anxiety disorder.

Notably, a claim for a specific psychiatric disability 
encompasses a claim in general for any psychiatric disorder.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims 
for service connection specifically for a psychiatric disability 
of PTSD encompass claims for service connection for all 
psychiatric disabilities; an appellant generally is not competent 
to diagnose his mental condition, he is only competent to 
identify and explain the symptoms that he observes and 
experiences).  Review of the claims file shows that various 
psychiatric diagnoses have been made. 

The Board remanded the case to the RO in February 2006, and again 
in July 2008.  In February 2010, the Board remanded the case for 
the RO to arrange for a Travel Board hearing, which was held in 
May 2010 before the undersigned sitting in Las Vegas, Nevada.

In the June 2003 rating decision, the RO also denied claims for 
service connection for (1) lumbar spine, L4-5 and L5-S1 disc 
protrusion with radiculopathy and degenerative changes L5-S1, and 
(2) right cranial hemisphere disorder.  Although the Veteran 
perfected appeals as to these two denials, he later withdrew his 
appeal as to those two claims while the claim was at the RO.  
Thus these issues are no longer in appellate status.  See 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010). 

In May 2010 the Veteran testified at a Travel Board hearing 
before the undersigned.

In VA treatment records dated in February and March 2003, a 
psychologist treating the Veteran for his psychiatric condition 
opined that the Veteran could no longer maintain gainful 
employment or sustain effective social relationships, and that 
the prognosis for improvement remained poor such that the 
disability should be considered to be permanent.  On this 
basis, given the results of the decision below, the Board 
concludes that the issue of entitlement to a total 
disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities has been 
raised by the record; however, this has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that 
issue, and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

1.  Psychiatric diagnoses were noted at the time of entry into 
active military service.

2.  The medical evidence does not indicate that an increase in 
psychiatric symptoms during active service is due to the natural 
progress of the disease.

3.  Clear and unmistakable evidence to rebut the presumption of 
aggravation of an acquired psychiatric disability during active 
service has not been submitted.


CONCLUSION OF LAW

An acquired psychiatric disorder was aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.306 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the AOJ, even 
if the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Given the completely favorable disposition of the service 
connection issue decided below in granting the claim, any 
possible deficiencies in the duty to notify and to assist with 
respect to the current appellate review of the claim constitutes 
harmless error and will not prejudice the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board will thus 
proceed with the adjudication of the appeal.

II.  Analysis

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder, which as discussed below has been 
variously diagnosed over time, and which the Veteran contends on 
the basis of aggravation during service of a preexisting 
psychiatric disorder.  

A.  Governing Law and Regulations 

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, if a fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, then 
there is no reason for the Board to address or consider such a 
theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 
2009). 

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law applicable to establishing service connection for 
psychiatric disorder includes the following rules, which are 
applicable to specific diagnoses of psychosis and PTSD if 
diagnosed.  First, if a veteran who served for ninety days on 
active duty, develops a psychosis to a degree of 10 percent or 
more within one year from separation from service, then service 
connection for that psychosis may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. 
§§ 3.307, 3.309.

Second, the Veteran's claimed psychiatric disorder has been 
variously diagnosed to include as PTSD. PTSD is categorized as a 
type of anxiety disorder, one of several psychiatric disorders 
listed as an anxiety disorder by DSM-IV.  Thus, there is a 
current psychiatric diagnosis of PTSD.  Establishing service 
connection for PTSD requires that there be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder must 
conform to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125(a).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. 
§ 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  The Veteran does not claim any stressors based 
on combat.

If a PTSD claim is based on personal assault in service, as 
implicated here, then evidence from sources other than the 
Veteran's records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; rape crisis 
centers and pregnancy tests or tests for sexually transmitted 
diseases, in the case of sexual assault; and statements from 
family members, roommates, fellow service members, or clergy.  
See 38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
relevant evidence that may also be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited to: 
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102. 

In considering a case of aggravation of a disorder preexisting 
service, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to service 
and was not aggravated by service.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a), (b).  

Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

The language of the aforementioned regulation at 38 C.F.R. § 
3.304(b) provides that the presumption of soundness in 38 
U.S.C.A. § 1111 may be rebutted merely by proof of preexistence 
of the disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service and 
not to have been aggravated by service.  

The General Counsel further held that 38 C.F.R. § 3.306, which 
provides that aggravation may not be conceded unless the pre-
existing condition increased in severity during service, is not 
inconsistent with 38 U.S.C.A. § 1111, and properly implements 38 
U.S.C.A. § 1153.

Mere history provided by the Veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a pre-existing 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, however, the Court of Appeals for the Federal 
Circuit explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be." Harris v. West, 203 F. 3d. 1347, 1351 (Fed. 
Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated in 
service.  The burden of proof is upon VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court has consistently stated that "temporary or intermittent 
flare-ups during service of a pre-existing injury or disease are 
not sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

In sum, the law as recently interpreted under Cotant v. Principi, 
supra, and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to 
rebut the presumption of sound condition upon entry into service 
under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal the regulation governing the 
presumption of soundness and aggravation was revised, effective 
May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (codified 
at 38 C.F.R. § 3.304(b)).  The amended regulation conforms to the 
Federal Circuit precedent in Wagner v. Principi, supra, requiring 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue preexisted entry into service and 
that the disability was not aggravated by service before the 
presumption of soundness on entrance into active service may be 
rebutted.

Where a law or regulation changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000).  The Board will therefore consider both the old and new 
versions of 38 C.F.R. § 3.304(b), noting that the amended 
regulation establishes a somewhat lesser burden upon the 
claimant.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving; however, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In doing 
so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2010).  The Veteran 
prevails if the evidence supports the claim or is in relative 
equipoise; but if a fair preponderance of the evidence is against 
the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If the Board determines that the 
preponderance of the evidence is against the claim, then the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis

In a letter to an Army Recruiting Officer dated in September 
1959, A. H. White, M.D., and Charles P. Kuhn, M.D., Staff 
Psychiatrist, Adolescent Service, both physicians of Lafayette 
Clinic, stated that the Veteran was admitted to that clinic in 
April 1959 due to difficulties in adjusting both at school and in 
the home atmosphere.  

Dr. White and Dr. Kuhn noted that the Veteran's maladjustment was 
characterized by depression, loss of interest and withdrawal.  
They noted that during the Veteran's stay, he had demonstrated a 
superior intelligence, and he adjusted very well to the routine 
and showed considerable improvement up to the time of discharge.  
These physicians opined that the Veteran represented a depression 
with schizoid tendencies; however, the degree of improvement 
while hospitalized indicated a good prognosis, and they felt that 
the Veteran would be able to function adequately in a military 
role.  Dr. White and Dr. Kuhn also noted that the Veteran had not 
been administered any medication during his stay nor presently.

The August 1959 report of medical history at enlistment shows 
that the Veteran reported he had no problems with trouble 
sleeping, nightmares, depression or excessive worry, or nervous 
trouble of any sort.  The report of a service enlistment 
examination, dated in August 1959, referenced the September 1959 
letter from Dr. White.  The report shows that on clinical 
psychiatric evaluation, the examiner noted findings of: verified 
depression and schizoid tendencies, adjusted, improved and good 
candidate.  

Service treatment records show that the Veteran was treated 
during service for psychiatric symptoms.  In July 1960 he was 
treated for symptoms of hyperventilation.  At that time the 
report contains an impression of hyperventilation syndrome.  He 
was further treated for psychiatric symptoms in August 1960 for 
symptoms including anxiety.  The treatment provider noted a 
history of hysteria reaction type.  A treatment note late in 
August 1960 indicated that the Veteran was taking Equamil 
(Metrobamate).  

The July 1962 reports of medical history and medical examination 
at separation from service contain no indications of any 
psychiatric complaints or findings on evaluation.

Private treatment records include a March 2001 psychiatric 
evaluation report showing that the Veteran presented a long, very 
complicated history of medical issues and present complaints of 
being depressed and demoralized.  The Veteran reported that he 
had an onset of depression the previous fall, and denied any 
previous history of depression.  The Veteran also reported that 
he checked himself into a psychiatric facility for adolescents 
for treatment of depression when he was 15 years old.  The report 
contains an impression of major depression of about a year's 
duration, maybe a little less, which had had minimal or small 
relief from Paxil and Xanax and a past history of alcohol 
problems.  The examining psychiatrist opined that the Veteran may 
have had periods of depression in the past.

A VA psychiatric progress note dated in March 2002 shows that the 
Veteran reported that he had been treated on and of his whole 
life as an outpatient for depression.  A VA psychiatric progress 
note dated in August 2002 shows that the Veteran reported having 
chronic depression beginning in 1962 while in the Army, due to 
severe back pain beginning at that time.

An August 2004 VA psychiatric treatment report shows that the 
examining psychologist stated that the Veteran showed no evidence 
of manipulation or malingering, nor did he suffer from a 
personality disorder; therefore the facts of his case may be 
taken at face value to represent the truth as he reported it.  At 
that time the treating psychologist found that the Veteran still 
suffered from severe, chronic depression, anxiety, and other 
symptoms.  The diagnoses on Axis I were (1) PTSD, (2) generalized 
anxiety disorder, severe, chronic, and (3) major depressive 
disorder, recurrent, severe without psychosis. 

Lay statements received in March 2005 from the Veteran's mother 
and brother, in combination, attest that the Veteran had 
additional emotional issues during service, specifically while on 
leave from his station in Greenland; and soon after service.

An April 2005 VA psychiatric treatment report shows that the 
examining psychologist stated that the Veteran showed no evidence 
of manipulation or malingering, nor did he suffer from a 
personality disorder; therefore the facts of his case may be 
taken at face value to represent the truth as he reported it.  
The psychologist noted that the Veteran suffered from a very 
dysfunctional childhood, experiencing PTSD in the form of sexual, 
physical and mental abuse by family members.  

In this regard the psychologist opined that the Veteran was 
perhaps more prone, to suffer an exacerbation of his childhood 
disorder by the additional traumas experienced in the military.  
The Veteran stated that he left service due to the tremendous 
anxiety attacks he was having at the time.  After evaluation, the 
psychologist opined that the Veteran's preexisting psychiatric 
disorder, severe chronic PTSD, was exacerbated by the additional 
emotional traumas experienced in service.

In a March 2006 VA psychiatric treatment report, the treatment 
provider vouched that there was no evidence in the Veteran of 
manipulation or malingering, or of a personality disorder.  
Therefore, the facts may be taken at face value to represent the 
truth as the Veteran reported.

The report of a January 2007 VA examination shows that the 
examiner reviewed the claims files and examined the Veteran.  The 
Veteran reported he had been in depression for much of his life, 
however, over the last four to five years it had become a deep 
depression.  He reported that he had been molested by family 
members from age five, and had checked himself into a clinic at 
age 16 to get away from the abuse.  He reported that during 
service, a master sergeant attempted to sexually abuse him and 
this brought back memories of his earlier abuse.  Later while 
stationed in Greenland, there was another episode that was 
traumatic involving a priest.  The Veteran stated that these 
episodes made his psychiatric symptoms worse.  After examination, 
the report contains diagnostic impressions on Axis I of (1) 
dysthymic disorder chronic, (2) major depressive disorder, and 
(3) rule out chronic PTSD.  

In a January 2007 addendum to the January 2007 VA examination, 
the examiner noted that the Veteran may have experienced 
significant childhood trauma based on available information.  In 
light of that, the examiner opined that, to a reasonable degree 
of psychiatric certainty, it was as likely as not that the 
Veteran's condition was exacerbated by military service.  In this 
regard, the examiner noted that it appeared that after the 
childhood trauma, the experiences from the military worsened the 
symptoms of PTSD.

In an October 2007 addendum to the January 2007 VA examination, 
the examiner stated that the file was returned to him for 
additional review specifically regarding reference to items from 
1959 and 1960.  On review, the examiner noted certain aspects of 
the record, including that the Veteran was treated in service for 
a diagnosis of hysterical reaction reactive-type, with a primary 
symptom of being anxious.  

The examiner noted that it was not necessarily unusual for there 
to be no psychiatric diagnosis on separation examination, even if 
the diagnosis existed; that the preexisting depression appeared 
to have been present prior to service but had improved 
substantially enough (prior to entry to service) that service was 
acceptable; and that the hysterical reaction was not documented 
prior to service.  The examiner noted that it was unclear what 
would be the current day diagnosis of the "hysterical 
reaction", but most likely it would be a generalized anxiety 
disorder.  

The examiner opined that there were no records present (before 
and in service) to establish a baseline level of functioning, in 
order to provide an opinion as to whether the baseline 
manifestations were aggravated or increased over the following 
years, due to the changing standards of medical documentation.

After careful review of the foregoing evidence of record, the 
Board finds that the Veteran had an acquired psychiatric disorder 
that preexisted service.  This was noted at entrance into 
service, in both the report of the August 1959 examination and in 
the September 1959 letter from two treating physicians.  
Subsequent treatment providers and the examiner at the January 
2007 VA examination have confirmed this in their opinions.  

The remaining question is whether aggravation of a pre-existing 
acquired psychiatric disorder may be conceded on the basis that 
the pre-existing disability increased in disability during 
service.  Based on the foregoing evidence discussed above, the 
Board finds that the evidence is in equipoise as to whether the 
Veteran's preexisting psychiatric disorder increased in 
disability during service, and that the increase was not due to a 
natural progress of the disability. 

This was the essential opinion contained in the VA treatment 
report of April 2005.  While that treating psychologist based his 
opinion in part on the Veteran's reported history, that treatment 
provider has more than once vouched that the Veteran's statements 
could be taken at face value because there was no evidence of 
manipulation or malingering on the part of the Veteran.  

The Veteran himself and other lay persons have provided 
statements and/or testimony, which appear to be consistent with 
the medical records at the time of the Veteran's enlistment and 
during service.  The Veteran is competent to describe the extent 
of psychiatric symptoms he is capable of observing, such as 
anxiety and depression, and changes in magnitude of these 
symptoms.  

Given the treating psychologist's opinion on the Veteran's 
credibility, and the consistency of the Veteran's statements with 
clinical evidence, the Board finds that the Veteran's statements 
regarding the increase in disability during service to be valid 
evidence on the matter of an increase in disability during 
service.  The Veteran has consistently and credibly asserted that 
his psychiatric symptomatology increased during service.  The 
clinical evidence at enlistment and subsequently during service 
appear consistent with that report.  

Further, the report of the January 2007 VA examination addendum 
to that examination contains an opinion that, to a reasonable 
degree of psychiatric certainty, it was as likely as not that the 
Veteran's condition was exacerbated by military service.  In this 
regard, the examiner noted that it appeared that after the 
childhood trauma, the experiences from the military worsened the 
symptoms of PTSD.  

That examiner followed up the January 2007 examination report and 
addendum with an addendum in October 2007.  At that time he 
opined, essentially, that because of changes in definitions 
regarding psychiatric symptomatology over time since the time of 
the Veteran's service period, the examiner could not establish a 
baseline level of the Veteran's functioning in service, and 
therefore could not opine as to whether there was aggravation or 
increase in disability over that present at the time of 
enlistment. 

Based on the remoteness of the October 2007 addendum in relation 
with that provided in January 2007, when the examiner had 
reviewed the claims files in connection with examining the 
Veteran, the Board finds any implied opinion contained in the 
October 2007 addendum less probative than the earlier opinion 
given in January 2007.  Notably, the earlier opinion is also more 
consistent with the remainder of the clinical record including 
the opinion given by the treatment provider in April 2005.  Also, 
the October 2007 addendum does not provide a clear opinion for or 
against the Veteran's claim, only that an opinion cannot be 
given. 

In sum, the evidence of record is at least in relative equipoise 
as to whether the Veteran's preexisting acquired psychiatric 
disorder-which has been variously diagnosed over time-
permanently increased in disability during service.  There is no 
specific finding that the increase in disability was due to the 
natural progress of the disease; and there is no clear and 
unmistakable evidence (obvious or manifest) that rebuts the 
presumption of aggravation.  See 38 C.F.R. § 3.306.

Most recently during VA examination in January 2007, the 
diagnoses were (1) dysthymic disorder chronic, (2) major 
depressive disorder, and (3) rule out chronic PTSD.  Because the 
evidence shows entitlement by way of aggravation of a preexisting 
psychiatric disorder, it is not necessary to address the question 
of the likelihood that a diagnosis of PTSD is related to at least 
one verified in-service stressor.  

To the extent that any opinion relies in part on the Veteran's 
report of a continuity of symptomatology since service, the 
Veteran is fully competent to attest to his observations of his 
psychiatric symptomatology, to include attesting as to an 
increase in symptoms in service, and as to a continuity of 
symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 
(1994); 38 C.F.R. § 3.159(a)(2).  The Veteran credibly testified 
as to this, which is consistent with the clinical record.  The 
Board finds that the Veteran's testimony and statements on these 
matters are credible, and that they were fairly relied on in 
opinions given in favor of the Veteran on the matter of nexus 
with service.

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether an 
acquired psychiatric disorder, however diagnosed, is related to 
service by way of aggravation of a preexisting acquired 
psychiatric disorder.  Accordingly, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that a preexisting 
acquired psychiatric disorder was aggravated in service causing a 
permanent increase in disability.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


